Citation Nr: 1216287	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ankle tendonitis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for resolved concussion for residual headaches, light headedness, and vertigo.  

3.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2004 to January 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted the Veteran's claims of entitlement to service connection for left ankle tendonitis and assigned a noncompensable evaluation; resolved concussion for residual headaches, light headedness, and vertigo and assigned a 10 percent evaluation; and GERD and assigned a noncompensable evaluation.   

In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

During the March 2012 hearing, the Veteran testified that he had been receiving treatment at the VA Medical Center in Birmingham for his service-connected disabilities.  Review of the claims folder and the Veteran's electronic file contained in the Virtual VA system does not show that any of the Veteran's treatment records have been associated with his record.  Because VA is on notice that there are records that may be applicable to the Veteran's claims for service connection, and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded VA examinations for his service-connected resolved concussion for residual headaches, light headedness, and vertigo, and GERD in July 2011 and he presented testimony with regard to the claims in March 2012.  Review of the examination reports and hearing transcript indicates that his disabilities may have worsened in severity since he was last evaluated.  For example, as to the resolved concussion, the July 2011 VA examination report noted that the Veteran had headaches 10 to 15 times a month, during which time ordinary activity was possible but limited.  However, during his March 2012 hearing, he testified that he had daily headaches.  See March 2012 Board hearing transcript at page 8.  As to GERD, the July 2012 VA examination report showed that he did not experience vomiting or regurgitation but at his hearing the Veteran testified that he vomited and regurgitated once or twice a week.  Id at page 11.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted for service-connected resolved concussion for residual headaches, light headedness, and vertigo, and GERD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding VA treatment records from the Birmingham, Alabama, VA Medical Center (VAMC).  All attempts to locate these records must be documented in the claims folder.
 
2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected GERD. 
The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

The examiner should specifically indicate whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and/or vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work.  

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3. Schedule the Veteran for an appropriate VA examination, by a physician with training in matters involving traumatic brain injuries, for an opinion as to the current nature and severity of his service-connected resolved concussion for residual headaches, light headedness, and vertigo.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

The examiner should, to the extent possible, elicit a complete history from the Veteran, specifically identify all neurological manifestations directly attributable to the disability, to include identifying whether the Veteran suffers from multi-infarct dementia due to his head injury, and identify all purely subjective complaints. 

The examiner should also provide specific opinions addressing the degree to which the service-connected disability is manifest by facets of cognitive, emotional/behavioral, and physician impairment.  

The examiner should provide an opinion regarding the impact of residuals of the head injury on the Veteran's ability to work.  If the Veteran is mentally incapable of providing a complete history, this is to be noted in the report by the examiner. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4. Notify the Veteran that it is his responsibility to report for any scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


